Title: To Benjamin Franklin from Arthur Lee: Two Letters, 26 September 1779
From: Lee, Arthur
To: Franklin, Benjamin


I.
Paris Sepr. 26th. 1779
Mr Lee has the honor of presenting his Compts. to Dr. Franklin; & of forwarding the enclosd, which came in Mr Lovell’s letter to him.
 
II.
Sir/
Paris Sepr. 26th. 1779
It has pleasd Congress to continue me as their Commissioner to the Court of Spain, without making any alteration, that has come to my knowlege, in their former Resolve relative to the manner in which the Expences of their Commissioners are to be supplied. The spanish funds which were in my hands are not only exhausted, but I am considerably in debt upon them. I shall therefore be obligd to you for informing me, whether you can supply me with money for my Expences; that if you cannot; I may return forthwith to America, & deliver up a Commission for the execution of which the means are not provided.
I have the honor to be with great respect, Sir yr. most obedt. Humbe. Servt
Arthur Lee
 
Endorsed: Recd the 29th at 9 a Clock A.M.
